MI)

Case 1:21-cr-10093-RGS Document 1-1 Filed 03/29/21 Page 1 of 2

€@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI
City Boston Related Case Information:
County Suffolk Superseding Ind./ Inf. Case No.

Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Richard Evans Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name
Address (City & State) Hanover, Massachusetts
Birth date (Yr only): (1958 SSN (last4#);_ 8162 Sex M__ Race: Nationality:
Defense Counsel if known: Address
Bar Number
U.S. Attorney Information:
AUSA — _Mark Grady Bar Number if applicable
Interpreter: [ ] Yes No List language and/or dialect:
Victims: [Vl¥es [_]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No
Matter to be SEALED: Yes [ | No

[V | Warrant Requested [ ] Regular Process [ ] In Custody
Location Status:
Arrest Date
[_ ]Already in Federal Custody as of in
[Already in State Custody at [_ |Serving Sentence [Awaiting Trial
[Jon Pretrial Release: Ordered by: on
Charging Document: [ | Complaint [ ] Information Indictment
Total # of Counts: [  ]Petty —_——— [_|Misdemeanor — Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Mggistrate Judge are
accurately set forth above.

 

Date: 03/29/2021 Signature of AUSA:

47+
Bah

Case 1:21-cr-10093-RGS Document1-1 Filed 03/29/21

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

Page 2 of 2

 

District Court Case Number (To be filled in by deputy clerk):
Name of Defendant

Set 1

Set 2

Set 3

Set 4

Set 5

Set 6

Set 7

Set 8

Set 9

Set 10

Set 11

Set 12

Set 13

Set 14

Set 15

ADDITIONAL INFORMATION:

Index Key/Code

18 U.S.C. § 371

Richard Evans

 

U.S.C. Citations

Description of Offense Charged
Conspiracy

Count Numbers

 

Embezzlement/Aiding and Abetting

 

 

 

 

 

 

 

 

18 U.S.C. §§ 666 and 2 2
Conspiracy to Commit Wire Fraud

18 U.S.C. § 1349 3
Wire Fraud; Aiding and Abetting

18 U.S.C. §§ 1343 and 2 4-6
Forfeiture Allegation

18 U.S.C. § 981(a)(1)(C)
Forfeiture Allegation

28 U.S.C. § 2461(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
